Citation Nr: 1734157	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-31 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension based on the need for regular aid and attendance of another person.

2.  Entitlement to service connection for residuals of laryngeal thyroid cancer.  

3.  Service connection for vertigo.  

4.  Entitlement to service connection for a heart disorder. 

5.  Entitlement to service connection for chloracne. 

6.  Entitlement to service connection for a respiratory disorder.  

7.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss. 

8.  Entitlement to service connection for a dental disability for compensation purposes.  

9.  Service connection for bilateral upper extremity peripheral neuropathy.  

10.  Service connection bilateral lower extremity peripheral neuropathy. 

11.  Entitlement to special monthly compensation.



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had honorable active duty service in the United States Air Force from August 1960 to May 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of  January 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Treatment Records 

A March 2012 treatment record indicated that the Veteran was treated at Dekalb Medical Center due to his respiratory symptoms.  In July 2012, the Veteran reported that he received treatment at the Atlanta VA Medical Center (VAMC).  A November 2012 report of general information indicated that the Veteran was in receipt of Social Security Administration (SSA) benefits.  The Veteran's SSA, Atlanta VAMC, and Dekalb Medical Center records have not been associated with the electronic record.  As the records may include evidence pertinent to the claims, the RO must attempt to obtain VA treatment records and SSA records.  38 C.F.R. § 3.159 (2016).

Laryngeal Cancer 

The Veteran asserts that he developed laryngeal cancer as a result of exposure to asbestos, herbicides, insecticides, malathion, cyanide, methylene, chlorine, soda ash, and other chemicals while working as a water and waste specialist during service.
 
Private treatment records noted that he was diagnosed in January 2008 with invasive squamous cell carcinoma on both true vocal cords and covering the anterior commissure.  He was treated with concurrent chemoradiation.  An April 2008 private treatment record from the University of Miami Hospital noted that the Veteran was a truck driver for Chevron Gas Company and that he smoked a couple of packs of cigarettes every day for almost 50 years.  The Veteran reported that he recently switched to cigars and smoked five to seven cigars per day.  An October 2008 private treatment record indicated that the Veteran completed treatment in August 2008 and that he had no sign of the disease on examination.  

A December 2009 statement submitted by the Veteran's former representative indicated that the Veteran's post service employment included positions that required him to sandblast rocket pin cylinders that were likely covered with asbestos, handle animals infested with malaria, fuel jets with kerosene, and transport fuel for service stations.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted a history of laryngeal cancer related to smoking 80 packs of cigarettes per year.  The Veteran reported that he was recently examined with fiberoptic laryngoscopy two months prior and was given a clean bill of health.  The examiner stated that the Veteran's voice was a bit hoarse, but was strong and adequate.  The diagnosis was laryngeal cancer, most probably due to smoking.  There was no evidence of recurrence after the treatment.  

The Veteran was afforded another VA examination in January 2011.  The examiner acknowledged that the Veteran was treated for laryngeal cancer in 2008 and that he did not report any issues since completing treatment.  The Veteran stated that he smoked at least two packs of cigarettes per day for over 30 years prior to his laryngeal cancer diagnosis.  The diagnosis was resolved laryngeal cancer with no residuals at the time.  The examiner opined that the Veteran's laryngeal cancer was less likely as not caused by or a result of asbestos exposure during service.  The examiner conceded in-service asbestos exposure based on his in-service duties in water and waste management.  The examiner stated that the Veteran's significant history of 60 pack years of smoking was a far more likely etiology for the Veteran's laryngeal cancer.  The examiner also noted that he did not have any residual symptoms.  

A June 2011 computed tomography (CT) scan of the neck revealed minimal asymmetry to the vocal cords with a very questionable focus of low attenuation within the left false cord.  A discrete mass was not identified with certainty.  The findings were nonspecific, but clinical correlation was advised given his clinical history of laryngeal carcinoma.   

The Veteran submitted a March 2012 private medical examination report and opinion completed by H.W., M.D.  It was noted that the Veteran visited his physician in January 2008 due to complaints of hoarseness.  He underwent a biopsy of a right vocal cord lesion and was given a diagnosis of cancer.  He completed treatment in October 2008 and there were no signs of recurrence of his cancer.  The Veteran reported that he worked as a boiler worker, pipefitter, and plumber at various jobs sites, which included Webb Air Force Base, General Motors, and Chevron.  The examiner stated that the Veteran was exposed to asbestos containing pipe-covering, floor tiles, block pumps, boilers, and gaskets.  Dr. W. stated that the Veteran smoked cigars and cigarettes for eight years and worked in environments known to contain asbestos for 13 years.  The examiner noted that a July 2011 chest x-ray revealed the presence of small opacities in the lower lung zones on both sides, consistent with pneumoconiosis of the asbestos variety.  Pleural plaques and calcification were noted on both sides of the diaphragm.  Dr. W. concluded that the x-rays confirmed the presence of bilateral asbestos related interstitial disease and bilateral asbestos related pleural disease.  The examiner concluded that in the absence of any other medical condition to explain this sequence of events, the Veteran contracted asbestosis in his employment which led to laryngeal cancer.  The examiner explained that asbestos exposure was a well-known cause of laryngeal cancer.  Dr. W. acknowledged that there was a greater than 40 year period of latency between his early exposures and the development of his cancer.  However, Dr. W. explained that the Veteran had opportunity to inhale significant amounts of particulate asbestos working as a pipefitter, plumber, and boiler worker during the 1960s and 1970s.  The examiner stated that the Veteran had a short history of smoking cigarettes and cigars, but stopped smoking in 1969 and that his smoking would not have been a factor in the causation of his laryngeal cancer.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the August 2010 VA examination, the examiner opined that his laryngeal cancer was probably due to smoking.  The examiner's use of the "probably" renders the opinion speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that medical opinions expressed in terms of "may" also imply "may or may not" and are too speculative to establish medical nexus).  The January 2011 VA examiner opined that his laryngeal cancer was less likely related to in-service asbestos exposure and more likely related to his history of smoking cigarettes.  Unfortunately, the VA examiners did not explain why his laryngeal cancer was associated with his smoking history.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Additionally, the February 2012 private medical examination report and opinion noted that the Veteran had an eight year history of cigarette smoking; however, the VA examiners, as well as the other medical evidence of record seem to suggest a significantly longer history of smoking.  The VA examiners also did not discuss the Veteran's post-service occupational exposures when rendering the opinions.  The VA examiners also stated that there were no current residuals of laryngeal cancer, but identified hoarseness.  A June 2011 CT scan also revealed abnormal findings that required clinical correlation due to his history of laryngeal cancer.  Therefore, the Board finds that a remand is required to obtain an additional VA examination and to determine if his laryngeal cancer, or residuals thereof, is related to service.  

Heart Disorder

The Veteran asserts that he developed a heart disorder caused by in-service exposure to asbestos, herbicides, insecticides, malathion, cyanide, methylene, chlorine, soda ash, and other chemicals.  

The Veteran was afforded a VA examination in October 2010.  The examiner diagnosed coronary artery disease status post arterial endocarditis by streptococcus bovis, mitral valve replacement, aortic valve replacement, and repair of fistula between right atrium and left ventricle.  However, the examiner did not provide an opinion regarding the etiology of his heart disorder.  The Board finds that a remand is required to obtain another VA examination to determine the etiology of his heart disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312.  





Respiratory Disorder 

The Veteran asserts that his currently diagnosed respiratory disorder is related to in-service exposure to asbestos, herbicides, insecticides, malathion, cyanide, methylene, chlorine, soda ash, and other chemicals.  

The Veteran underwent a VA examination in October 2010.  His problem was described as mild left pleural effusion, centrilobular emphysema due to asbestos exposure.  The examiner referenced a September 2010 x-ray, which revealed a small nodule in the right base without definite central calcification.  A September 2010 computed topography revealed mild to moderate emphysematous changes throughout the lungs.  The diagnosis was emphysema, no evidence of left pleural effusion and no objective evidence of asbestosis.  The examiner opined that the Veteran's emphysema was less likely as not caused by or a result of asbestos exposure during active duty.  In support of the opinion, the examiner stated that the service treatment records were silent for any respiratory symptomatology and that his current emphysema was not related to asbestos exposure.  

A March 2011 private treatment record from A.R., M.D. noted that the Veteran was a heavy smoker who stopped smoking approximately 12 years prior.  The Veteran reported that he was exposed to asbestos during service and Dr. R. noted that the Veteran worked with insulating pumps.  He complained of dyspnea on exertion, cough productive of white phlegm, and wheezing.  The impression was chronic obstructive pulmonary disease, history of laryngeal cancer, rule out alpha-1 antitrypsin deficiency, valvular heart disease, coronary artery disease, and a history of asbestos exposure.  

May 2011 private treatment records from Dr. R. included an impression of severe chronic obstructive pulmonary disease, a history of laryngeal cancer, and a history of lung nodules.  

June 2011 Mercy Hospital Records noted a history of asbestosis, a longstanding history of pulmonary fibrosis, lung carcinoma, and cancer of the larynx.  

As noted above, the February 2012 private examiner referenced a July 2011 chest x-ray which showed small opacities in the lower lungs on both sides consistent with pneumoconiosis of the asbestos variety.  The private examiner stated that the x-rays established the presence of asbestos related interstitial disease and bilateral asbestos related pleural disease.  

March 2012 private treatment records from J.G., M.D. indicated that the Veteran was diagnosed with asbestosis.  A chest x-ray showed pleural plaques along the diaphragm and the left chest wall.  The impression was dyspnea with a history of asbestosis, obstructive lung disease, and chronic hypoxemic respiratory failure.  In June 2012 Dr. G. found that the Veteran had asbestos exposure.  Dr. G. explained that his chest x-ray showed asbestos related pleural disease.  He also had a history of interstitial lung disease related to asbestos.  

The Board finds that another VA examination is required to address all of the Veteran's respiratory disorders diagnosed during the pendency of the appeal.  The October 2010 VA examiner found that the Veteran's emphysema was not related to asbestos exposure.  However, the medical evidence of record includes diagnoses other than emphysema, such as asbestosis, chronic obstructive lung disease, chronic hypoxemic respiratory failure, pulmonary fibrosis, and lung carcinoma.  Additionally, the March 2012 chest x-ray and the June 2011 private examiner indicated findings consistent with asbestos exposure.  Therefore, the October 2010 VA medical opinion is inadequate and a remand is warranted to obtain another VA examination.  

Bilateral Hearing Loss

The Veteran's last VA examination evaluating the severity of his bilateral hearing loss was in September 2012, almost five years ago.  As the claim is being remanded to obtain additional treatment records, a new VA examination should be completed to assess the current severity of the Veteran's service-connected bilateral hearing loss disability.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

Special Monthly Pension, Dental Disability, Peripheral Neuropathy

The issues entitlement to service connection for a dental disability and peripheral neuropathy and entitlement to special monthly pension based on aid and attendance is inextricably intertwined with the Veteran's service connection claims being remanded herein.  As such, the claims must be deferred pending resolutions of the service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Special Monthly Compensation

In the August 2013 rating decision, the RO denied entitlement to special monthly compensation.  The Veteran was notified of the decision that same month.  Thereafter, the Veteran submitted a notice of disagreement as to all issues adjudicated in the above-noted rating decision.  To date, the RO has not provided the Veteran a statement of the case (SOC) for the issue of entitlement to special monthly compensation.  As such, the matter must be remanded for the originating agency to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Specifically, the RO or AMC must attempt to obtain Social Security Administration records, Dekalb Medical Center records, and outstanding records from the Atlanta, Tampa, and Miami VAMCs.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, an SOC on the issue of entitlement to special monthly compensation should be issued to the Veteran.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his laryngeal cancer, or residuals thereof.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's laryngeal cancer, or residuals thereof was incurred in, was caused by, or is otherwise etiologically related to his military service, to include in-service asbestos exposure.  

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must consider and discuss (1) the Veteran's lay statements detailing his exposure to asbestos, herbicides, insecticides, malathion, cyanide, methylene, chlorine, soda ash, and other chemicals while working as a water and waste specialist during service; (2) the February 2012 private examination report and opinion; and (3) the Veteran's post-service occupational chemical exposure.  The examiner must also clarify the Veteran's smoking history.  

4.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his heart disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart disorder, was incurred in, was caused by, or is otherwise etiologically related to his military service.  

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must consider and discuss the Veteran's lay statements detailing his exposure to asbestos, herbicides, insecticides, malathion, cyanide, methylene, chlorine, soda ash, and other chemicals while working as a water and wasted specialist during service and the Veteran's post-service occupational chemical exposure.  

5.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all respiratory disorders that have been presented during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner must identify all respiratory disorders present during the period of the claim.  Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to each respiratory disorder whether it is at least as likely as not (50 percent probability or greater) that the disorder, was incurred in, was caused by, or is otherwise etiologically related to his military service.  

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner mist consider and discuss the Veteran's lay statements regarding in-service exposure to asbestos, herbicides, insecticides, malathion, cyanide, methylene, chlorine, soda ash, and other chemicals.

6.  The Veteran should be afforded an examination by a VA examiner to determine the current degree of severity of his service-connected bilateral hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

7.  The RO or the AMC should undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.   Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




